Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00496-CV

                                    IN RE Joseph P. ARMSTRONG

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 24, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator Joseph P. Armstrong filed this petition for writ of mandamus on July 16, 2014.

Relator has now filed a motion to dismiss the petition for writ of mandamus. According to the

motion, the parties have reached a settlement as to all matters in dispute in the underlying cause.

We, therefore, grant relator’s motion and dismiss the petition for writ of mandamus as moot. The

temporary stay issued by this court on July 17, 2014, is lifted.


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-09126, styled Yolanda Castaneda v. Joseph P. Armstrong, pending
in the 408th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.